Case 2:20-cv-00295-JDC-KK Document 3 Filed 05/08/20 Page 1 of 5 PageID #: 49
Case 2:20-cv-00295-JDC-KK Document 3 Filed 05/08/20 Page 2 of 5 PageID #: 50
Case 2:20-cv-00295-JDC-KK Document 3 Filed 05/08/20 Page 3 of 5 PageID #: 51
       Case 2:20-cv-00295-JDC-KK Document 3 Filed 05/08/20 Page 4 of 5 PageID #: 52




AO 399 (01/09) Waiver of the Service of Surnrnons



                                        UxrrEn Srarns Drsrnlcr CoURT
                                                                            lbr tlre
                                                             Weslern District of l",ouisiana

                 Robvn Bassett, Amanda Stoots
                                                                                  )
                               Plaintiff
                                                                                  )
                                                                                  )    Civil Action No. 2:20-cv-00295
 Citv of Leesville LA. Rick           len, Patti Larnev. James                    )
                              Defendant                                           )
 Fox, |irn Doulin
                                              WAIVER OII THE SERVICB OF SUMMONS

l''o:   Casev Rose Denson, Eso
             (Name oJ the plaintif/'s attorne.y ot.unrepresenrcd     plaintilfl

          I have received yo,ur request to waive service of a summons in this action along with a copy of the conrplaint,
lr.vo copies of this waiver fbrm, and a prepaid means of returning one signed copy of the form to yoLr.

          I, or the entity I represent, agree to save the expense of serving a sumrnons and complaint in this case.

          I undemtand that I, the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venueof-or
                              the acticrn, but that I waive any objections to the absenc-e of a summons or of service.

          I also understand tlrat I, or the entity I represent, must file and ser.re an allswer or a rnotion under Rule l2 within
60 days from                    03110t2020             , the date when this request was sent (or 90 days if it was sent outside the
Urrited States)


Dale     d,h,
        *-r-7---                  -                                                           a_               (.v
                   If I l'ail to do so, a default judgrnent will be entered agairrst me or tl.re entity I represent.


                                                                                                Signauu'e of the ctttorney or unrepresettted partv

         l
        Prinlecl nante o/ party y'aiving sen,ice of sumnons                                                       Printed nane




                                                                                                                     Address



                                                                                                                 E-mnil address


                                                                                                               'l'elephone
                                                                                                                             number


                                             Duty to Avoid tjnncccssary Expenses of Ser-ving r Surnmons

          Rule 4 of the Federal Rulcs   olCivil   Procedure lecluircs cerlain del'endants to cooperate in saving unnecessary expenses ol',serving asummotrs
artd,oomplajnt. A delbndant who is located in thc United States and who fhils [o return asigned rvaiver"of service requistecl by a plainthf locate6 in
the United States will be rerluired to pay the expen$es ofservice, unless the def'endant shoris good causg for the lailurc.

           "Coocl cause" does not include a bclielthat the la*suit is groundless, or that it has been broLrght in an irnproper venue, or that   the court has
no.iulisdiction over this ntatter or over the dcl'endant or the det'enclan{'s proper.ty,


a sunlnrons or   olselvioc.
Case 2:20-cv-00295-JDC-KK Document 3 Filed 05/08/20 Page 5 of 5 PageID #: 53
